EXHIBIT 10.42

 

POORE BROTHERS, INC.

 

NONSTATUTORY STOCK OPTION AGREEMENT

 

THIS AGREEMENT is dated as of this      day of                          ,
       (the “Grant Date”), by and between Poore Brothers, Inc., a Delaware
corporation (the “Company”), and                                            
(the “Optionee”).

 

W I T N E S S E T H:

 

WHEREAS, in recognition of the Optionee’s service as an officer of the Company
and in order to provide a further incentive to the Optionee to assist the
Company in the furtherance of its strategic objectives, the Board of Directors
has deemed it appropriate to grant the Optionee an option to purchase shares of
the Company’s Common Stock, $.01 par value per share (the “Common Stock”); and

 

WHEREAS, the parties deem it appropriate to memorialize the grant of such
option.

 

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements hereinafter set forth, the parties hereto mutually covenant and agree
as follows:

 

1.             Grant of Option.  Subject to the terms and conditions of this
Agreement (including any adjustments as contemplated by Paragraph 9 hereof), the
Company hereby grants to the Optionee an option (the “Option”) to purchase from
the Company all or any part of the aggregate amount of                  shares
of Common Stock (the “Optioned Shares”).  The Option is intended to constitute a
nonstatutory stock option and shall not be treated as an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

2.             Option Price.  The price to be paid for the Optioned Shares shall
be $           per share, subject to adjustment in the manner contemplated by
Paragraph 9 hereof.

 

3.             Exercisability and Termination of Option.  Provided that the
Optionee is an employee of the Company or any successor thereto at the time, the
Option shall vest and become exercisable on:

 

                       as to                shares,

 

                       as to                shares, and

 

                       as to                shares.

 

Nothwithstanding the foregoing, all of the options granted to Optionee hereunder
shall immediately, and without further action by any party vest upon the earlier
of (i) the twenty first consecutive trading day that the closing best bid price
for the Common Stock, as reported on the Nasdaq SmallCap Market (or on such
other market or exchange on which the Common Stock shall then be listed), shall
equal or exceed one hundred and sixty seven (167) percent of the Option Price
per share (subject to adjustment in the manner contemplated by Paragraph 9
hereof), and (ii) the date on which a Change in Control of the Company shall
have occurred.  For purposes hereof, a “Change in Control” shall have occurred
if and when:

 

(i)            any person (other than (A) the Company or any of its
subsidiaries, (B) a trustee or other fiduciaries holding securities under any
employee benefit plan of the Company or any of its subsidiaries, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (D) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of the stock of the Company (together, “Excluded Persons”)) is or
becomes the “beneficial owner” (as such term is defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding voting securities; or

 

(ii)           the following individuals cease, for any reason, to constitute a
majority of the number of directors then serving on the Company’s Board of
Directors: individuals who, on the Grant Date, constituted the

 

--------------------------------------------------------------------------------


 

Board of Directors of the Company and any new directors (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company, as such terms are used in
Rule 14a-11 under the Exchange Act) whose appointment or election by the Board
of Directors or nomination for election by the Company’s shareholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors on the Grant Date or whose appointment,
election or nomination for election was previously so approved; or

 

(iii)          the shareholders of the Company approve a merger, consolidation
or share exchange of the Company with any other corporation or approve the
issuance of voting securities of the Company in connection with a merger,
consolidation or share exchange of the Company (or any direct or indirect
subsidiary of the Company), other than (A) a merger, consolidation or share
exchange that would result in the voting securities of the Company outstanding
immediately prior to such merger, consolidation or share exchange continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 50% of the
combined voting power of the voting securities of the Company or of such
surviving entity or any parent thereof outstanding immediately after such
merger, consolidation or share exchange, or (B) a merger, consolidation or share
exchange effected to implement a recapitalization of the Company (or similar
transaction) in which no person (other than an Excluded Person) is or becomes
the beneficial owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person any securities
acquired directly from the Company or its affiliates after the Grant Date
pursuant to express authorization by the Board of Directors of the Company that
refers to this exception) representing 25% or more of the Company’s then
outstanding voting securities; or

 

(iv)          the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(in one transaction or a series of related transactions within any period of 24
consecutive months), other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity at least 75% of the
combined voting power of which is owned by persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

 

Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of transactions
immediately following which the record holders of the Common Stock immediately
prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity that owns all or
substantially all of the assets or voting securities of the Company immediately
following such transaction or series of transactions.

 

Whether or not theretofore exercisable, the Option shall terminate on the
earlier of (i) the fifth anniversary of the date hereof, or (ii) the date one
hundred and twenty (120) days (unless extended by action of the Board of
Directors) after the Optionee ceases, for any reason, to be an employee of the
Company (or any successor thereto); provided, however, that, in the event that
the Optionee ceases to be an employee of the Company by virtue of his death or
incapacity, the Optionee’s estate or legal representative may exercise the
Option (but only to the extent exercisable at the time of the Optionee’s
cessation of employment), until the earlier of (a) the fifth anniversary of the
date hereof, and (b) the date six (6) months after such cessation of employment.

 

4.             Manner of Exercise and Payment.  Subject to the provisions of
Paragraph 3 hereof, the Option may be exercised in full at any time or in part
from time to time by delivery to the Secretary of the Company, at the Company’s
principal office in Goodyear, Arizona, of a written notice of exercise
specifying the number of shares with respect to which the Option is being
exercised.  The notice of exercise must be accompanied by full payment of the
option price for the shares being purchased:  (i) in cash or its equivalent;
(ii) by tendering previously acquired shares of Common Stock (valued at their
fair market value as of the date of exercise as determined in a manner provided
by the Board of Directors of the Company); (iii) if approved by the Board of
Directors, by tendering a promissory note of the Optionee; (iv) in such other
form of consideration as may be acceptable to the Board of Directors and
adequate under applicable law; or (v) by any combination of the means of payment
set forth in subparagraphs (i) through (iv). No Optioned Shares shall be issued
until full payment therefor has been made.

 

5.             Limits on Transferability of the Option.  Subject to the
limitations of this Paragraph 5, the Option shall be transferable, in whole or
in part, upon the surrender of the Option by the Optionee to the Company for one
or more new options of like tenor representing, in the aggregate, the right to
purchase the Optioned Shares, each of such new options to

 

--------------------------------------------------------------------------------


 

represent the right to purchase such number of Optioned Shares as shall be
designated by the Optionee at the time of such surrender, subject to the terms
and conditions of this Option.  This Option may only be transferred by will or
by the laws of descent or distribution, or to any member of the Optionee’s
“immediate family,” as such term is defined in Rule 16a-1(e) under the Exchange
Act or to trusts, partnerships or other entities established solely for the
benefit of members of the Optionee’s immediate family; provided, however, that
(i) there may be no consideration for any such transfer, (ii) subsequent
transfers of any portion of this Option must also be in compliance with this
Paragraph 5 and (iii) promptly after making any such transfer, the Optionee
shall provide to the Company a notice of transfer satisfactory to the Company. 
In the event of such a permitted transfer of this Option, the transferee shall
have all of the rights of the Optionee under this Option, as if the Optionee had
retained this Option.  The terms of this Option shall be binding upon the
permitted transferees, executors, administrators, heirs and successors of the
Optionee.

 

6.             Piggyback Registration Rights. 

 

(a)           If the Company determines to file a registration statement under
the Securities Act of 1933, as amended (the “Securities Act”), relating to a
proposed sale to the public by the Company of shares of the Common Stock (but
excluding any registration on Form S-4 or Form S-8 or similar forms hereafter in
effect), the Company shall:

 

(i)            give the Optionee notice thereof (which shall include a list of
the jurisdictions in which the Company intends to attempt to qualify such
securities under the applicable blue sky or other state securities laws, the
proposed offering price and the plan of distribution);

 

(ii)           use its best efforts to include in such registration (and any
related qualification under blue sky laws), and in any underwriting involved
therein, all of the shares of Common Stock issued or issuable upon the exercise
of this Option specified in notice given to the Company by the Optionee and to
cause the managing underwriter or underwriters of such proposed underwritten
offering to permit the shares of Common Stock requested to be included in the
registration statement for such offering to be included on the same terms and
conditions as any similar securities of the Company included therein. 
Notwithstanding the foregoing, if the managing underwriter or underwriters of
such offering deliver a written opinion to the Optionee that marketing
considerations require a limitation in the number of shares of Common Stock
offered pursuant to the registration statement, then, subject to the advice of
said managing underwriter or underwriters as to the size and composition of the
offering, such limitation shall be imposed upon and reduce the shares of Common
Stock to be included in the registration statement pursuant to this Paragraph
6(a) and shall not reduce the shares of Common Stock to be sold to the public by
the Company.

 

(b)           The Optionee agrees, if requested in writing by the managing
underwriter or underwriters in an underwritten offering, not to effect any
public sale or distribution of securities of the Company of the same class as
the securities included in any registration statement, including a sale pursuant
to Rule 144 under the Securities Act (except as part of such underwritten
registration), during the seven-day period prior to, and during the 120-day
period following, the effective date of the registration statement for each
underwritten offering made pursuant to such registration statement, to the
extent timely notified in writing by the Company or the managing underwriter or
underwriters.

 

This Paragraph 6(b) shall not apply to the Optionee if he is prevented by
applicable statute or regulation from entering into any such agreement; provided
that the Optionee shall undertake, in his request to participate in any such
offering, not to effect any public sale or distribution of Common Stock
commencing on the date of sale of such Common Stock unless he has provided 45
days’ prior written notice of such sale or distribution to the underwriter or
underwriters.

 

(c)           In connection with the Company’s registration obligations pursuant
to this Paragraph 6, the Company shall use all reasonable efforts to effect such
registration to permit the sale of such shares of Common Stock in accordance
with the intended method or methods of disposition thereof.

 

(d)           The Optionee shall furnish to the Company such information
regarding the Optionee and the distribution of the shares of Common Stock issued
or issuable pursuant to this Option as the Company may from time to time
reasonably request in writing.

 

(e)           All expenses incident to the Company’s performance of or
compliance with the registration provisions contained in this Paragraph 6 shall
be borne by the Company (other than expenses of counsel to the Optionee and
underwriters’ discounts or commissions), regardless of whether such registration
statement becomes effective.

 

(f)            The Optionee agrees that he will execute such documents and other
papers and take such further actions as the Company may reasonably request
including, without limitation, agreements providing for cross-indemnification

 

--------------------------------------------------------------------------------


 

by the Optionee and the Company, in such form as is customarily used in a
registration such as that contemplated by this Paragraph 6.

 

7.             Tax Withholding.  The Company may deduct and withhold, from any
cash otherwise payable to the Optionee, such amount as may be required for the
purpose of satisfying any obligation the Company may have to withhold Federal,
state or local taxes.  Further, in the event the amount so withheld is
insufficient for such purpose, the Company may require that the Optionee pay to
the Company, upon its demand, or otherwise make arrangements satisfactory to the
Company for payment of such amount as may be requested by the Company in order
to satisfy its obligation to withhold any such taxes.

 

8.             Capital Adjustments Affecting the Common Stock; Merger.  In the
event of a capital adjustment resulting from a stock dividend (other than a
stock dividend in lieu of an ordinary cash dividend), stock split,
reorganization, spin-off, split-up or distribution of assets to shareholders,
recapitalization, merger, consolidation, combination or exchange of shares or
the like, the number of shares of Common Stock subject to the Option and the per
share price at which the Option becomes exercisable as provided in Paragraph 3
hereof shall be adjusted in a manner consistent with such capital adjustment;
provided, however, that no such adjustment shall require the Company to sell any
fractional shares and the adjustment shall be limited accordingly.  The price of
any shares under the Option shall be adjusted so that there will be no change in
the aggregate purchase price payable upon exercise of the Option.

 

In the event that a share exchange is effected or the Company is merged or
consolidated with another entity and the shares of Common Stock are exchanged,
pursuant to such transaction, into securities of the acquiring or surviving
entity or its parent, then the Optionee shall elect either to (i) purchase the
Option from the Optionee for cash in an amount equal to the net amount that the
Optionee could have received upon the exercise of the Option and the sale of the
Optioned Shares, or (ii) cause the Option to be assumed by such acquiring or
surviving entity or its parent, with appropriate adjustments, consistent with
the agreement and plan of share exchange, merger or consolidation, as to the
exercise price and the number and kind of securities covered by the Option.

 

9.             Representation by the Optionee.  By execution of this Agreement,
the Optionee represents to the Company that his acquisition of Optioned Shares
upon exercise of the Option will be for investment purposes only, for his own
account and not with a view to resell or otherwise distribute such shares.  The
Optionee acknowledges that the issuance of Optioned Shares upon exercise of the
Option will not be registered under the Securities Act or under any state
securities laws, and that such shares cannot be resold or otherwise transferred
unless registered under said Act and laws or unless an exemption from
registration is available.  The Optionee further acknowledges that the
certificate or certificate representing the Optioned Shares acquired upon
exercise of the Option shall bear the following legend:

 

“The shares of common stock of Poore Brothers, Inc. represented by this
certificate have not been registered under the Securities Act of 1933, as
amended, or any state securities laws, and such shares may not be resold or
otherwise transferred unless registered under said Act and laws or unless an
exemption from registration is available.”

 

As a condition to the exercise of this Option, the Optionee will deliver to the
Company such signed representations, warranties and agreements as may be
necessary, in the opinion of counsel satisfactory to the Company, for compliance
with applicable federal and state securities laws.

 

10.           Status of Optionee.  The Optionee shall have no rights as a
shareholder with respect to Optioned Shares covered by the Option until the date
of issuance of stock certificates to the Optionee and only after such shares are
fully paid.  The Option shall not confer upon the Optionee the right to continue
as an employee of the Company.

 

11.           Powers of the Company Not Affected.  Subject to the terms of this
Agreement, the existence of the Option shall not affect in any way the right or
power of the Company or its shareholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Common Stock or the rights thereof, or any
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business or any other corporate act or proceeding, whether
of a similar character or otherwise.

 

12.           Interpretation by the Board of Directors.  This Agreement shall be
interpreted by the Board of Directors in good faith.  Any dispute between the
Optionee and the Company regarding any interpretation by the Board of the terms
of this Agreement or any determination made by the Board pursuant to this
Agreement shall be resolved by binding arbitration before a single arbitrator
agreeable to each party.  If the parties cannot agree, then each shall select an
arbitrator and the two arbitrators so selected shall agree on an arbitrator to
resolve the dispute.

 

--------------------------------------------------------------------------------


 

13.           Reserved Shares.  The Company has duly reserved for issuance a
number of authorized but unissued shares adequate to fulfill its obligations
under this Agreement.  During the term of this Agreement, the Company shall take
such actions as may be necessary to maintain at all times an adequate number of
shares reserved for issuance or treasury shares to fulfill its obligations
hereunder.

 

14.           Requirements of Law.  The grant of the Option and the issuance of
Optioned Shares pursuant to this Agreement are subject to all applicable laws,
statutes, rules and regulations.

 

15.           Notice.  All notices or other communications desired to be given
hereunder shall be in writing and shall be deemed to have been duly given upon
receipt, if personally delivered, or on the third business day following mailing
by United States first class mail, postage prepaid, and addressed as follows:

 

If to the Company:



Poore Brothers, Inc.

3500 S. La Cometa Drive

Goodyear, AZ  85338



If to the Optionee:

 

 

 

 

Or to such other address as either party shall give to the other in the manner
set forth above.

 

16.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware.

 

17.           Amendment.  This Agreement may not be amended, modified,
terminated or otherwise altered except by the written consent of the parties
hereto.

 

18.           Severability.  The parties agree that, if any provision of this
Agreement shall, under any circumstances, be deemed invalid or inoperative, this
Agreement shall be construed with the invalid or inoperative provision or
provisions deleted and the rights and obligations of the parties shall be
construed and enforced accordingly.

 

19.           Entire Agreement.  This Agreement evidences the entire agreement
between the parties hereto with respect to the matters provided for herein and
there are no agreements, representations or warranties with respect to the
matters provided herein other than those set forth herein.

 

20.           Headings.  The headings for the paragraphs of this Agreement are
inserted for convenience only and shall not constitute a part of this Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officers and its corporate seal to be hereunto affixed, and the
Optionee has hereunto affixed his hand and seal as of the day and year first
written above.

 

 

 

POORE BROTHERS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

OPTIONEE

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------